Citation Nr: 1114788	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-24 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 50 percent prior to March 20, 2007, and in excess of 70 percent from March 20, 2007, for post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1989 to October 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Philadelphia, Pennsylvania Department of Veterans' Affairs (VA) Regional Office (RO), wherein the RO denied entitlement to a disability rating in excess of 50 percent for PTSD.

In a November 2007 rating decision, the Veteran was assigned a 70 percent disability rating for his service-connected PTSD, effective March 20, 2007.  

During the pendency of this appeal, the Veteran was scheduled for a video conference hearing before a member of the Board in June 2009, however, in May 2009 the Veteran withdrew his request for a video conference hearing and requested to have his appeal forwarded to the Board for a decision.  See 38 C.F.R. § 20.704(d) (2010).

While the issue of the Veteran's unemployability as due to his service-connected conditions has been raised several times during the pendency of this appeal, the Board notes that the Veteran has already been granted a total disability rating based upon individual unemployability (TDIU), effective June 19, 2001.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim for a disability rating in excess of 50 percent prior to March 20, 2007, and in excess of 70 percent from March 20, 2007, for PTSD.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

In the February 2011 Informal Hearing Presentation, the Veteran's representative argued that the Veteran contended that his service-connected PTSD had worsened since his diagnosis and his "out-dated" last VA examination.  He also reported that the Veteran contended that he was increasingly unable to interact with people, had grossly impaired thought processes, had chronic suicidal thoughts, was unemployable, had limited activities, and had few relations.

As the Veteran was last provided a VA examination in August 2008, approximately two and a half years ago, and the statements by the Veteran and his representative indicate that his PTSD symptoms have worsened since that time, the Board finds that a current VA examination is necessary to adequately evaluate the claim.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (1995); see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).  

As the record reflects the Veteran had received continuing mental health treatment at VA and no VA medical records have been associated with the file since May 2007, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran, to include all VA medical records from 2007 to the present.  All records which are not duplicates of those already in the claims file should be associated with the claims file.  The RO/AMC should document whether or not these documents were available.  

2.  After the records specified in paragraph one (1) have been associated with the record or a negative response has been documented in the record, the RO/AMC should schedule the Veteran for a VA psychiatric examination of the Veteran's current PTSD by an appropriate specialist, to determine the current nature and etiology of the Veteran's service-connected PTSD.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination, specifically to include a review of the previous VA examination in August 2008 as well as any relevant VA medical records.  The examination report is to contain a notation that the examiner reviewed the claims file.  

The evaluation of PTSD should consist of all necessary psychiatric testing, to include a mental status evaluation.  

The examiner is asked to comment on the degree of severity of the Veteran's service-connected PTSD, and its affect on his employment and activities of daily living.  

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


